            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 1 of 14



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTDISTRICT LITIGATION


IN RE: UNITED STATES SOCCER                      )   MDL No. 2890
FEDERATION PAY DISCRIMINATION                    )
LITIGATION                                       )
                                                 )

 PLAINTIFFS’ CONSOLIDATED REPLY TO DEFENDANT’S AND HOPE SOLO’S
 OPPOSITION TO PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO THE
   CENTRAL DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
      COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Plaintiffs in the putative class action Morgan, et al. v. United States Soccer Federation,

Case No. 2:19-cv-01717-RGK-AGR respectfully submit this reply to Defendant’s and Hope

Solo’s oppositions to Plaintiffs’ Motion to Transfer Solo v. United States Soccer Federation, Case

No. 3:18-cv-05215 JD, to the Central District of California pursuant to 28 U.S.C. § 1407 for

coordinated or consolidated pretrial proceedings.

                                       INTRODUCTION

       In their oppositions to Plaintiffs’ Motion for Transfer of Actions, neither USSF nor Ms.

Solo seriously challenge Plaintiffs’ motion on its merits, barely, if at all, seeking to contradict

Plaintiffs’ arguments that both of the following requirements of 28 U.S.C. Section 1407(a) have

been met: (1) the actions involve numerous common questions of fact and law, and (2)

consolidation will convenience the parties and witnesses, and will promote the just and efficient

conduct of this litigation. See Mot. at 2-6. All parties agree that the issues in the two cases

substantially overlap and that coordination is desirable to avoid the possibility of inconsistent

results, duplicative proceedings and inefficient case administration.

       Where the parties disagree is over where the two overlapping cases should be heard and

over the most appropriate procedural mechanism for achieving a coordinated case administration.

Ms. Solo argues that the cases should both be heard in the Northern District of California under
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 2 of 14



the first-to-file doctrine. The USSF argues that the cases should be moved to the Northern District

of Illinois, even though no plaintiff has chosen that forum. Both the USSF and Ms. Solo also argue

that a Section 1404 transfer is the means by which coordination of these overlapping cases can

best be achieved as opposed to an MDL transfer order by the Panel. Each of these arguments

should be rejected.

       First, as discussed below, a transfer under Section 1404 is not an effective mechanism for

achieving the efficient judicial administration of these cases. The reason is that there is no means

to assure that the district court in the N.D. Cal. and the district court in the C.D. Cal. would reach

the same conclusion on where the cases should be located in dueling transfer motions in those

courts. Moreover, it is possible that players who are not named plaintiffs will file additional

individual actions in the future, as Ms. Solo has done, further multiplying the possibility of

inconsistent rulings on where the cases should be located. This is precisely the type of situation

that MDLs were created to address. An MDL will ensure pre-trial coordination and consolidation

in a single forum—a result that cannot be assured through competing Section 1404 motions in

multiple fora.

       Second, the proper forum for consolidation of these actions is the Central District of

California, which is the choice of all but one of the plaintiffs and which has the greatest nexus and

contacts with the claims at issue. The first-to-file doctrine advocated by Solo is not applicable

where, as here, the issue is an MDL transfer—not a 1404 motion—and where the first-filed forum

has no material connection to the case. Further, the Morgan plaintiffs are not parties to the Solo

action, and the Morgan plaintiffs have a superior weight with respect to their choice of forum

because they seek to represent the entire class and Solo is just a single putative class member who

has indicated that she will opt out of any class. The Northern District of Illinois, which no plaintiff




                                                  2
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 3 of 14



has selected, is not the superior forum under all applicable MDL factors. Indeed, as no case has

been filed there, no case would be tried there, making it far more efficient to transfer the cases to

the forum in which the Morgan class action will ultimately go to trial.

                                           ARGUMENT

       I.      Section 1407 Is the Superior Method of Coordinating These Cases.

               a. Section 1404 Motions Will Not Guarantee Any Coordination.

       Relying heavily on their interpretations of the “first-to-file” rule, USSF and Solo argue that

transfer of the Morgan case under Section 1404 will better resolve the coordination issues. But a

Section 1404 motion will not assure any coordination at all. The reason is that the USSF is arguing

for a transfer of the Solo case to the Northern District of Illinois, Solo is arguing all cases should

be heard in the Northern District of California, and the Morgan plaintiffs and class are advocating

for the Central District of California. Two different judges—one in N.D. Cal. and one in C.D. Cal.

—ultimately would decide dueling transfer motions. It is also possible that additional actions may

be filed by other players before other courts. In this procedural posture, there is no way to ensure

that there will be case coordination other than through an MDL transfer. Any claimed preference

for Section 1404 transfer to centralization exists (as stated in the case law USSF itself cites) only

where there is “some reasonable prospect . . . that the multidistrict character of [the] litigation

could be resolved through the resolution of . . . pending Section 1404 motions.” In re Gerber

Probiotic Products, 899 F. Supp. 2d 1378, 1379 (J.P.M.L. 2012) (emphasis added). That is not

the situation here. The only pending motion to transfer is USSF’s motion to transfer the Solo case

to the Northern District of Illinois. If that motion is granted, it will render meaningless Solo’s

first-to-file arguments. Further, whether or not that motion is granted, there is no assurance that

the judge in Morgan will transfer that case to any other district. If the Solo case stays in the




                                                  3
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 4 of 14



Northern District of California because the USSF transfer motion is rejected, there is no reason to

believe that the USSF would even seek to transfer the Morgan case to be joined with Solo as it has

already stated it does not believe that N.D. Cal is a proper forum. And, if the motion to transfer

Solo is granted, the Morgan plaintiffs will strongly advocate against any motion to transfer its case

out of C.D. Cal. to the Northern District of Illinois. Under these circumstances, and where other

additional cases by individual players might be filed in the future, there is not a “reasonable

prospect” that Section 1404 will obviate the need for MDL coordination.

       Indeed, the JPML has found a Section 1404 transfer to be superior to MDL centralization

mainly where, in contrast to here, there were “indications from counsel that they were amenable

to Section 1404 transfer” to the same forum so there was little doubt that the efficiencies of

coordinated litigation would be achieved. See, e.g., In re Schnuck Markets, Inc., Customer Data

Sec. Breach Litigation, 978 F. Supp. 2d 1379, 1381 (J.P.M.L. 2013) (collecting cases); In Re

Comcast Corp. Employee Wage and Hour Employment Practices Litigation 190 F. Supp. 3d 1344,

1345 n.2 (J.P.M.L. 2016) (denying centralization in favor of a Section 1404 transfer but

emphasizing that a Section 1404 transfer is a viable option where “all parties agree to Section 1407

centralization [in the same district].”). Here, there is no agreement among the parties on either the

propriety of a Section 1404 transfer or on the forum to which any transfers would lead. See EMC

Corp. v. Bright Response, LLC, 2012 WL 4097707, at *3 (N.D. Cal. Sept. 17, 2012) (“[F]or [the]

court [in a later-filed action] to issue a ruling [on a motion to transfer] would risk inconsistent

results, exactly the same outcome to be avoided by the rule in the first place”). There is a great

risk of inconsistent results given the discretionary nature of multiple Section 1404 transfer

motions. Id.




                                                 4
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 5 of 14



       Nor is the first-to-file doctrine applicable to this motion or a means by which the need for

an MDL transfer can be avoided. To begin with, the doctrine has no application in the case of an

MDL transfer order in which it is common to transfer cases to a jurisdiction other than that of the

first-filed case for coordination. Further, the doctrine does not apply in favor of the Solo case here

because, as the USSF has pointed out,1 it does not apply where the forum of the first-filed case

“lack[s] . . .any substantial connection” to the cases being considered for transfer. Guthy-Renker

Fitness v. Icon Health & Fitness, Inc., 179 F.R.D. 264, 272 (C.D. Cal. 1998). And, the doctrine

carries even less weight here because the Morgan plaintiffs are not parties to the Solo action, and

that action was filed by only one putative member of the potential class in Morgan who has already

indicated that she does not intend to participate in the class. In such circumstances, the fact that

the Solo case was filed first would carry little weight in a motion to transfer Morgan, especially

since the Solo case has only had one brief hearing at which the court only considered USSF’s

motion to transfer and stayed all other case matters. 2 For all of these reasons, there is no

“reasonable prospect,” Gerber at 1380, that Section 1404 transfer will yield the “far simpler and

more efficient” solution that USSF and Solo inaccurately portray. To the contrary, leaving the

coordination issue to multiple competing transfer motions where the parties are advocating for

three different fora is a recipe for duplicative and inconsistent rulings that an MDL transfer will

prevent.




1
 . See Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt. 25, at 6–7 (“Solo lacks
any connection to this forum . . . [and] U.S. Soccer likewise lacks any significant connection with
this forum.”).
2
 See Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt. 44, February 21, 2019
Minute Entry (scheduled Initial Case Management Conference and Motion to Dismiss Hearing
not held; case stayed).



                                                  5
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 6 of 14



               b. The Cases Are Sufficiently Complex to Warrant MDL Treatment.

       USSF and Solo also argue against MDL treatment by claiming that the proceedings before

the Panel are “not complex” cases, and, therefore, an MDL is not required. But this argument is

belied by the multitude of complex legal arguments that USSF has already raised in its motion to

dismiss the Solo case. 3 See Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt. 26.

USSF’s motion advances six separate legal grounds for dismissal, including a question of how to

value different forms of pay it suggests is so difficult that Judge Posner threw up his hands and

said “who knows.” See Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt 26, at

15 (citing Sims-Fingers v. City of Indianapolis, 493 F.3d 768, 771 (7th Cir. 2007)). These type of

legal questions cry out for a common answer through MDL coordination and centralization, as

opposed to multiple rulings by different district courts. Moreover, neither USSF nor Solo dispute

the benefits centralization will provide in preventing duplicative discovery and multiple

depositions of the same witnesses who have information relevant to both actions. See In re Auto

Body Shop, 37 F. Supp. 3d 1388, 1390 (J.P.M.L 2014) (“Transfer under Section 1407 . . . offer[s]

the benefit of placing all related actions before a single judge who can structure pretrial

proceedings to accommodate all parties' legitimate discovery needs while ensuring that common

witnesses are not subjected to duplicative discovery demands.”). While USSF goes on at length

about the possible inconvenience to far-flung witnesses, it advocates an outcome here that could




3
  Additionally, the cases USSF cites in its opposition have far more simplistic sets of facts than
those at issue in this case. For example, in In re Equinox Wage and Hour Employment Practices
Litigation, the JPML denied a motion for centralization where the only issue was whether classes
of personal trainers were paid in accordance with California’s wage and hour statute. 764 F. Supp.
2d 1347, 1348 (J.P.M.L. 2011). In In re: Best Buy Co., Inc. Cal. Song-Beverly Credit Card Act
Litig., the only issue was whether “personal identification information, as that term is used in [a
California statute], includes a cardholder's ZIP code.” 804 F. Supp. 2d 1376, 1376 (J.P.M.L. 2011)
(citing Pineda v. Williams–Sonoma Stores, 246 P.3d 612 (Cal. 2011)).


                                                6
               Case MDL No. 2890 Document 17 Filed 04/19/19 Page 7 of 14



subject all parties and non-parties to inefficient duplication of discovery in multiple fora. The

Panel can, and should, consolidate these cases to avoid such inefficiencies

         Further, the fact that there are presently only two cases should not affect the JPML’s

assessment of the complexity of the cases’ legal issues and the need for centralization and

coordination. Neither USSF nor Solo cite any cases holding that the consolidation of two actions

in an MDL is never appropriate. To the contrary, this has been done in a number of prior cases.

See Mot. at 5. Moreover, it is possible that additional related cases will be filed by other players

for the WNT within the statutes of limitations who are not plaintiffs in either Morgan or Solo, and

such cases would require further coordination.

         Section 1407 transfer is the only effective way to ensure that pretrial processes and legal

rulings in the Solo, Morgan, and any future related actions are uniformly litigated and adjudicated,

thereby avoiding duplicative, inefficient, and potentially inconsistent proceedings.

         II.     The Central District of California is the Proper District for Centralization

                 a. The Central District of California Has the Strongest Nexus to the Morgan
                    and Solo Cases of the Three Districts Advocated Before the Panel

         While the USSF headquarters is located in Chicago, the home training base of the Women’s

National Team (“WNT”) is Carson, California, where USSF maintains a long-term lease at the

Dignity Health Sports Park within the Central District of California . 4 This is the site of the U.S.

Soccer National Training Center and the location of the WNT’s locker room, which is used during

the season and the offseason for training. 5 Morgan Decl. ¶¶ 2, 4. It also houses the offices of most

of the WNT’s administration, including its Press Officer, Aaron Heifetz; its Team Administrator,

Molly Downtain; its Strength and Fitness Coach, Dawn Scott; its Equipment Manager, Ryan Dell;


4
    Until very recently, Dignity Health Sports Park was known as the StubHub Center.
5
    The Declaration of Alex Morgan is attached to this Reply.



                                                  7
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 8 of 14



its Head of Equipment, Tom Wahl; its Travel Agent with Anthony Travel, Joanne Davis; its

Equipment Coordinator, Ryan Hopkins; the Manager of the Youth National Team Administration,

Alfonso Cerda, who helps coordinate fields and times for the WNT; and the Youth National Team

Equipment Manager, Jacob Schoch. Morgan Decl. ¶ 5. Many of the players congregate in the

area during the offseason, rent houses and apartments in Manhattan Beach and the surrounding

area, and train out of Dignity Health Sports Park using the gear, trainers and medical staff, and the

team locker room. Morgan Decl. ¶ 6. Because USSF’s medical staff is located in Los Angeles,

Plaintiffs also travel and spend time in the area to receive medical treatment. Morgan Decl. ¶ 4.

In short, while they travel extensively, and play games all over the world, Los Angeles is the

closest thing to the WNT’s team headquarters. Morgan Decl. ¶ 5.

       USSF’s counter, that the Carson facility “has, at times, served as a training facility for all

of its teams, including 15 Youth National teams,” is of no moment. USSF Opp. at 18 (emphasis

in original). If anything, the breadth of USSF’s use of the facility serves only to establish its strong

connection to the Central District of California. USSF goes on to try to minimize the importance

of the Carson facility because WNT participates in training camps and games in other locations,

but the dispersion of the places where the WNT, as professional athletes, train and work is neither

disputed nor relevant to the issue of nexus. The undisputed point remains that the players on the

WNT, and the USSF’s operation of the WNT, have more activities in, and a much more significant

nexus to, the Central District of California, than either the Northern District of California or the

Norther District of Illinois. It is where the WNT is at home, where it most regularly trains, where

it plays some of its games, and where one of the lead putative class representatives, Alex Morgan,

resides. See In re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 398 F. Supp. 2d




                                                   8
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 9 of 14



1371, 1372 (J.P.M.L. 2005) (recognizing the nexus between a particular transferee forum and the

litigation as an important factor in deciding the MDL forum).


               b. The Class Plaintiffs’ Choice of Forum Is Entitled to Substantial Weight.

       Adding to the strong nexus of the claims to the Central District of California, the Plaintiffs’

choice of that forum is entitled to substantial weight. See Peace v. Parascript Mgmt., Inc., 2013

WL 12137565, at *3 (C.D. Cal. Mar. 18, 2013) (citing Decker Coal Co. v. Commonwealth Edison

Co., 805 F.2d 834, 843 (9th Cir. 1986)).         USSF fails to “make [the] strong showing of

inconvenience [that would] warrant upsetting the plaintiff’s choice of forum.” Decker Coal Co.

v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986); see also Lou v. Belzberg¸834

F.2d 740, 739 (9th Cir. 1987) (requiring a showing that “the operative facts have not occurred

within the forum and the forum has no interest in the parties or subject matter” before the court

will lessen the weight of this factor to “minimal,” not no, consideration).

       USSF’s attempts to minimize this factor are unavailing.           First, contrary to USSF’s

assertions, the Class Plaintiffs in Morgan, who constitute a large percentage of the putative class,

routinely train and participate in camps in California, and play games in California at least

annually. Morgan Decl. ¶ 3. Further, one of only four Plaintiffs with standing to bring a Title VII

claim on behalf of the class is a resident of the Central District of California. 6 The single case



6
  Before filing a suit in federal court alleging sex discrimination under Title VII, a plaintiff must
file a timely charge of sex discrimination and receive a right to sue letter from the EEOC. 42 U.S.C.
§2000e–16(c); Vinieratos v. U.S., Dep't of Air Force Through Aldridge, 939 F.2d 762, 768 (9th
Cir. 1991). Plaintiffs Alex Morgan, Megan Rapinoe, Becky Sauerbrunn, and Carli Lloyd filed a
charge of sex discrimination with the EEOC and received right to sue letters. See Morgan et al. v.
United States Soccer Federation, 2:19-cv-01717-RGK-AGR, Dkt. 2, Ex. A to Complaint, Right
to Sue Letters. USSF argued in its motion to dismiss Solo’s complaint that she failed to exhaust
administrative remedies because she filed her case before the EEOC issued a right to sue letter to
her. See Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt. 26 (“Solo cannot bring
a claim unless and until the EEOC issues a right to sue letter and has failed to exhaust her


                                                 9
                 Case MDL No. 2890 Document 17 Filed 04/19/19 Page 10 of 14



cited by the USSF in which a plaintiff’s choice of forum was given much less weight involved the

inapposite situation in which the class action filed had no connection to the forum, and no resident

plaintiff.       See Bibo v. Federal Express, 2007 WL 2972948 *2 (N.D. Cal. Oct. 10, 2007)

(distinguishing Lou v. Belzberg and finding that, in a putative class action, plaintiffs’ choice of

forum is “afforded substantial weight” where “plaintiffs reside in this district” as the district “has

a clear interest in protecting such residents”); Van Slyke v. Capital One Bank, 503 F. Supp.2d 1353,

1362 (N.D. Cal. 2007) (declining to transfer a putative class action under Lou and finding

plaintiff’s choice of forum is a factor that “cuts against transfer”). Moreover, as some of the

representative Plaintiffs are residents in the Central District of California, USSF does not and

cannot argue forum shopping, so there is no basis to give “reduced weight on plaintiffs’ choice of

forum” because of any forum shopping concern. Alibris v. ADT, LLC, 2014 WL 12600829, at *2

(C.D. Cal. Dec. 30, 2014) (citing In re Ferrero Litig., 768 F. Supp. 2d 1074, 1078 (S.D. Cal.

2011)).

          For all of these reasons, “Plaintiffs’ choice of forum remains significant in a class action,”

and weighs heavily in favor of consolidating these cases in the Central District of California. Bibo,

2007 WL 2972948, at *2 (emphasis added). Indeed, since that court is where any class action

would eventually be sent to trial (as the Solo case is not a class case), there is significant efficiency

in having that court be the situs of the MDL.

          III.      The Central District of California Is Superior to the Other Proposed Districts

                    a. The Northern District of California Is Not the Proper Forum




administrative remedies. Accordingly, Solo’s Title VII claim should be dismissed.”). Alex
Morgan resides in the Central District of California.


                                                   10
             Case MDL No. 2890 Document 17 Filed 04/19/19 Page 11 of 14



          The minimal connection of the Northern District of California to the plaintiff in that action,

(who resides in North Carolina), the underlying events, and the witnesses make it ill-suited to be

the transferee forum for an MDL of these actions. USSF has already argued this lack of connection

and advocated for transfer away from that district. 7 While Solo relies on the first filing of her

action in August 2018 to advocate for that forum, there has been minimal to no progress in the

case to date, and, as noted above, the first-to-file doctrine has little weight when there is no

meaningful connection between that district and the claims and parties at issue. See supra at 5.

Moreover, Solo’s choice of forum as a single plaintiff who intends to opt out of any class action is

entitled to much less weight than the forum choice of the entire current roster of the WNT team,

including the only four representative plaintiffs who exhausted their administrative remedies and

waited to obtain a right to sue letter from the EEOC before filing a class action to assert these

claims.


                 b. The Northern District of Illinois Is Not the Proper Forum

          USSF strenuously argues in favor of its preferred forum, the Northern District of Illinois,

a forum which no plaintiff has chosen. But it cannot make the compelling showing of superior

convenience and nexus that would be required to send an MDL to a forum that no plaintiff has

chosen and in which neither of the current cases would eventually go to trial. While the USSF

may wish to forum shop for a district that is the location of their formal headquarters and attorneys,

this is not a basis for sending the MDL to a district that no plaintiff has chosen.

          The USSF has identified only four of its potential witnesses, out of the many scattered

around the country, who reside in the Northern District of Illinois. At the same time, it admits that

many of its key witnesses reside many states away and it does not dispute that it will have other


7
    Solo v. United States Soccer Federation, 3:18-cv-052150-JD, Dkt. 25.


                                                   11
           Case MDL No. 2890 Document 17 Filed 04/19/19 Page 12 of 14



key witnesses, such as one of their lead negotiators and principal outside counsel, Mr. Sauer, who

reside in the Central District of California. Other key USSF witnesses who are located in Los

Angeles at the WNT training facility include the team administration that have their offices there.

None of those witnesses would find Illinois to be a more convenient forum.

       Nor can the USSF support their forum choice by making the condescending argument that

many of the Plaintiffs would find Chicago more convenient because it is more “centralized” in its

geographic location and the Plaintiffs are scattered throughout the country. With all due respect,

the intelligent women on the WNT are more than capable of deciding for themselves which forum

is more convenient for them to prosecute their claims. All of them have rejected the Northern

District of Illinois in favor of a different forum. It is also not surprising that all but Solo have

chosen the Central District of California as the most appropriate and convenient forum for them,

since, as described in Plaintiffs’ opening brief and above, Plaintiffs regularly travel to and spend

time in Los Angeles for WNT training, games, and business. Compare Opp. at 16 (speculating

that “proceeding in the Central District of California would subject a majority of the Plaintiffs…to

long-distance travel of many hours or days each way…creating significant inconveniences,

complications, increased costs, and disruption of work schedules and daily lives.”) with Opp. at 14

(arguing that former U.S. Soccer President Sunil Gulati and current U.S. Soccer President Carlos

Cordeiro “regularly travel[] to Chicago for U.S. Soccer business” so it is “a more convenient and

appropriate forum”). Nor does a single plaintiff’s trip to Chicago to sign the collective bargaining

agreement constitute a material nexus to the claims, which are under Title VII and the EPA, not

the collective bargaining agreement.

       Finally, the Central District of California is superior to the Northern District of Illinois as

an MDL situs because of the relative speed of adjudication. As mentioned in Plaintiffs’ opening




                                                 12
            Case MDL No. 2890 Document 17 Filed 04/19/19 Page 13 of 14



brief, the time for a civil case to go from filing to trial is 38.3 months in the Northern District of

Illinois, compared to just 21.5 months in the Central District of California. Defendants try to

minimize this point, arguing the relative basis for comparison should be the median time for

pretrial proceedings, but neglect to mention that such a comparison is no better for them. The

Central District of California’s median of 5.6 months is significantly lower than the 8.5 months

for the Northern District of Illinois. Under every metric, it cannot be disputed that the Central

District of California is moving cases through its docket more quickly, making it a better option

than the Northern District of Illinois to be the situs of the MDL. It also would be the forum where

the class action would be tried, while no trial would ever take place in the Northern District of

Illinois after pre-trial coordination as no case has been filed there. 8

                                           CONCLUSION

        For all the foregoing reasons, Plaintiffs respectfully request that the JPML reject USSF’s

and Solo’s oppositions and grant Plaintiffs’ Motion for Transfer of Actions to the Central District

of California pursuant to 28 U.S.C. § 1407.




Dated: April 19, 2019                           WINSTON & STRAWN LLP


                                                By: /s/ Jeffrey L. Kessler
                                                    Jeffrey L. Kessler
                                                    jkessler@winston.com
                                                    David G. Feher
                                                    dfeher@winston.com
                                                    WINSTON & STRAWN LLP
                                                    200 Park Avenue

8
 See U.S. District Courts–Median Time Intervals from Filing to Disposition of Civil Cases
Terminated, by District and Method of Disposition, During the 12-Month Period Ending
September 30, 2018, available at
https://www.uscourts.gov/sites/default/files/data_tables/jb_c5_0930.2018.pdf



                                                   13
Case MDL No. 2890 Document 17 Filed 04/19/19 Page 14 of 14



                                 New York, New York 10166
                                 Telephone: (212) 294- 6700
                                 Facsimile: (212) 294-4700

                                 Cardelle B. Spangler
                                 cspangler@winston.com
                                 WINSTON & STRAWN LLP
                                 35 West Wacker Drive
                                 Chicago, Illinois 60601
                                 Telephone: (312) 558-5600
                                 Facsimile: (312) 558-5700

                                 Diana Hughes Leiden
                                 dhleiden@winston.com
                                 WINSTON & STRAWN LLP
                                 333 South Grand Avenue, 38th Floor
                                 Los Angeles, California 90071-1543
                                 Telephone: (213) 615-1700
                                 Facsimile: (213) 615-1750

                                 Jeanifer E. Parsigian
                                 jparsigian@winston.com
                                 WINSTON & STRAWN LLP
                                 101 California St., 34th Floor
                                 San Francisco, CA 94111
                                 Telephone: (491) 591-1000
                                 Facsimile: (491) 591-1400

                                 Attorneys for Plaintiffs
                                 ALEX MORGAN, MEGAN RAPINOE,
                                 BECKY SAUERBRUNN, CARLI LLOYD,
                                 MORGAN BRIAN, JANE CAMPBELL,
                                 DANIELLE COLAPRICO, ABBY
                                 DAHLKEMPER, TIERNA DAVIDSON,
                                 CRYSTAL DUNN, JULIE ERTZ,
                                 ADRIANNA FRANCH, ASHLYN HARRIS,
                                 TOBIN HEATH, LINDSEY HORAN, ROSE
                                 LAVELLE, ALLIE LONG, MERRITT
                                 MATHIAS, JESSICA MCDONALD,
                                 SAMANTHA MEWIS, ALYSSA NAEHER,
                                 KELLEY O’HARA, CHRISTEN PRESS,
                                 MALLORY PUGH, CASEY SHORT,
                                 EMILY SONNETT, ANDI SULLIVAN AND
                                 MCCALL ZERBONI




                            14
